Per curiam.
The State Bar of Georgia charged Respondent Joe Keener Hughen with violating Standards 4, 21, 22, 23, 44 and 68 of Bar Rule 4-102. The Bar filed a Notice of Discipline against Respondent pursuant to Bar Rule 4-208.1. While the Bar was not able to personally serve the Respondent with the Notice of Discipline, service was accomplished by the methods provided for in Bar Rule 4-208.2.
The Respondent having failed to respond to the Notice of Discipline within 20 days, that Notice is a final order pursuant to Bar Rules 4-208.1 and 4-208.3. Accordingly, it is hereby ordered that Joe Keener Hughen is disbarred from the practice of law in the State of Georgia.

Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.